Citation Nr: 0732445	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residual scar, status post pneumothorax and anterolateral 
thoracotomy.

2.  Entitlement to an initial rating in excess of 10 percent 
for left elbow injury with bone spur.

3.  Entitlement to an initial rating in excess of 10 percent 
for right elbow injury with bone spur.

4.  Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to December 
2002.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2003 decision by the RO.


FINDINGS OF FACT

1.  The veteran's service-connected scar on his left chest is 
painful on examination; it is not deep, unstable, or 
otherwise causative of limitation of motion or function.

2.  The veteran has residuals of right and left elbow 
injuries incurred in service that consist of occasional pain 
with x-ray evidence of an olechron bone spur on each elbow. 

3.  The veteran's hypertension has required continuous use of 
medication for control; however, he has not had a history of, 
or current readings of, diastolic blood pressure 
predominantly 100 or more, or systolic blood pressure 
predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a scar on the veteran's left chest 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).


2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for injury to the right elbow with 
olecranon spur have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5015 5206, 5207, 5208 (2007).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for injury to the left elbow with 
olecranon spur have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5015 5206, 5207, 5208 (2007).

4.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

B.	The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in December 2002, 
prior to the RO's January 2003 decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, or to send the evidence himself.   An additional VCAA 
notice letter sent in August 2006 informed the veteran of the 
evidence necessary to establish increased ratings, and how a 
rating or an effective date is determined.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for initial 
increased ratings, some of the required notice was not 
provided to the veteran until after the RO entered its 
January 2003 decision on his claims. 
 
Although some of the required notice was not sent prior to 
the initial adjudication of the veteran's claims, this was 
not prejudicial to the veteran since he was subsequently 
provided adequate notice.  The claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided in January 2007.  If there is VCAA deficiency, i.e., 
VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though some of the required VCAA notice came after the 
initial adjudication, there is no prejudice to the veteran.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  The veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  

B.	The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(c), (d) (2007).  This "duty to assist" contemplates that 
VA will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private and VA 
treatment.  He was afforded VA general examination relating 
to his claims for service connection during January 2003.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.



II.  The Merits of the Veteran's Claims

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).



A.  Scar on Left Chest

Scars-other than those of the head, face, and neck-that are 
superficial and do not cause limited motion, are rated under 
Diagnostic Codes 7802, 7803, 7804 and 7805.  Under Diagnostic 
Code 7802, a 10 percent rating is warranted if scarring 
covers an area, or areas, of 144 square inches (929 square 
centimeters) or more.  Ten percent ratings are also warranted 
under Diagnostic Codes 7803 and 7804 for superficial scars 
that are unstable or that are painful on examination.  A 
"superficial" scar is one not associated with underlying soft 
tissue damage, and an "unstable" scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  See notes appended to 38 C.F.R. § 4.118, Diagnostic 
Codes 7802-05.  Other scars may be rated on limitation of 
function of the affected part.  Diagnostic Code 7805.    

By its January 2003 decision, the RO granted an initial 10 
percent disability rating for a residual scar, status post 
pneumothorax and anterolateral thoracotomy based on the 
criteria for Diagnostic Code 7804 for a superficial scar that 
is painful on examination.  In January 2003 the VA examiner 
observed a scar 20 centimeters by 0.1 centimeter on the 
veteran's lateral left chest.  There was slight tenderness to 
palpation of the scar.  The examiner also observed four 
additional small superficial scars on the left lateral chest, 
which she noted were without residual or tenderness.  The 
veteran complained that the scar on his left chest was tender 
all the time and when the scars were bumped.  He also said 
that sometimes he experienced pulling of the scar with 
movement of the left arm.     

Following a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial rating higher than 10 percent for the scarring on the 
veteran's left chest, only one of which met criteria 
warranting compensation.  The VA examiner noted no limitation 
of function of the veteran's left arm due to the scar so as 
to merit consideration of Diagnostic Code 7805.  The highest 
rating available pursuant to Diagnostic Codes 7802, 7803, and 
7804, is 10 percent.  Pursuant to Diagnostic Code 7801, a 20 
percent rating or higher is only available for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion, which is not the case here.  Higher ratings 
are also available pursuant to Diagnostic Code 7800 for scars 
that cause disfigurement of the head, face, or neck, but that 
is not the case here either.  For these reasons, the Board 
finds that the weight of the evidence is against the 
assignment of an initial rating higher than 10 percent.  

B.  Right and Left Elbows

The veteran's service-connected right and left elbow injuries 
with bone spurs have been assigned an initial 10 percent 
disability rating for each elbow pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5015, which provides the rating 
criteria for benign new growths of bones.  Benign bone 
growths are rated based on limitation of motion as 
degenerative arthritis pursuant to Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is X-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5015 (2007).

Diagnostic Code 5206 for limitation of flexion of the forearm 
provides a 20 percent rating if flexion is limited to 90 
degrees, and a 10 percent rating if flexion is limited to 100 
degrees.  Diagnostic Code 5207 for limitation of extension of 
the forearm provides a 20 percent rating if extension is 
limited to 75 degrees, and 10 percent rating if extension is 
limited to 45 degrees.  Diagnostic Code 5208 provides for a 
20 percent rating if forearm flexion is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5206, 5207, 5208 (2007).

At the January 2003 VA examination, the veteran reported that 
he had cracked a bone in his right elbow in 1988 or 1989 
playing basketball when he was pushed into a wall.  He wore a 
brace after the injury.  He experienced recurrent pain 
between 1996 and 1998 when playing basketball.  There was no 
history of surgery on the elbow, and no osteomyelitis or 
drainage was observed.  The veteran complained of pain in the 
right elbow precipitated by doing more than 15 to 20 push-
ups, by playing basketball, by overuse of the elbow, by 
resisted extension of the elbow, and by bumping the elbow.  
He described the pain as sharp, 10 on a scale of 10, which 
lasted about two hours after he took Motrin if he rested.  
This had been occurring about two to three times a month.  
There was stiffness and sometimes locking.  There was no 
weakness, fatigability, give way, swelling, heat, or redness.  
The injured elbow has had no effect on his personal or work 
activities; he had not missed work in the last twelve months 
due to the elbow. 

The veteran reported that he had injured his left elbow in 
1978 or 1979 while playing flag football.  He said that the 
elbow was dislocated.  He complained of pain in the left 
elbow precipitated by lifting 35 to 40 pounds using only his 
left arm.  He described the pain as 8 on a scale of 10 
lasting about 2 to 3 hours after he took Motrin.  The last 
time this occurred was about two months prior.  He thought 
the pain was worse in winter, but there were no other flares 
of pain.  He said that the left elbow did get stiff, 
especially with repetitive motion.  There was no swelling, 
heat, redness, or give away of the left elbow.  It did feel 
weak, easily tired, and occasionally locked up.  There was no 
history of inflammatory arthritis, use of a brace, or 
surgery.  The veteran said that sometimes he would get 
numbness in the left little finger with tingling associated 
with the pain in the elbow.

The examiner noted that the veteran's elbows were symmetrical 
in appearance.  He had normal strength of the bilateral 
elbows without pain on resisted motion.  There was no change 
in his range of motion or strength with repetitive motion.  
There were no symptoms of repetitive motion.  There was no 
pain with range of motion of the elbows.  The veteran had not 
worn braces for his elbows, nor had he had any surgery on his 
elbows.  He had not sustained any additional injury to his 
elbows.  The veteran reported that he had given up some 
weightlifting activities like bench pressing, and he played 
less basketball than he used to, because of his elbows.  He 
said that there had been no affect on his personal or work 
activities, and he had not missed work within the last twelve 
months because of his elbows.  

The examiner observed that range of motion of the right elbow 
was from 0 to 140 degrees flexion without pain.  The right 
elbow was non-tender on palpation.  X-rays showed an 
olecranon spur.  Diagnosis was status post right elbow 
strain.   

Range of motion of the left elbow was 10 to 140 degrees 
flexion with no pain.  The veteran complained of popping of 
the left elbow on elevation of the left shoulder.  The 
veteran had a grimace to palpation on the olecranon process 
for the left elbow.   X-rays showed an olecranon spur and a 
small fragment of bone felt likely to be an ununited 
fracture.  The examiner's diagnosis was status post left 
elbow dislocation.

The record also contains a May 2004 treatment report from the 
Ireland Army Community Hospital showing that the veteran was 
treated for a contusion of his left elbow.  An x-ray showed 
there was no fracture.  There is no other evidence of 
treatment for the right or left elbow since the VA 
examination in January 2003. 

In the present case, as noted above, the VA examiner found 
that the veteran had no limitation of flexion in his forearms 
and no pain on range of motion.  Pursuant to Diagnostic Code 
5206, a 10 percent rating is warranted if forearm flexion is 
limited to 100 degrees, and a 20 percent rating is warranted 
if forearm flexion is limited to 90 degrees, neither of which 
is the case here.  The RO emphasized in its January 2003 
decision, its July 2004 SOC, its June 2006 SSOC, and its 
January 2007 SSOC that it was awarding a 10 percent 
disability rating based on pain (apparently accepting the 
veteran's report of occasional flare-ups of pain) and x-ray 
evidence of an olecranon spur on each elbow.  X-ray evidence 
of involvement of two or more major joints, or two or more 
minor joint groups warrants a 10 percent rating pursuant to 
Diagnostic Code 5003. 

The record contains no criteria which would warrant the 
assignment of a 20 percent rating.  There is no evidence of 
occasional incapacitating exacerbations to warrant assignment 
of a 20 percent rating pursuant to Diagnostic Code 5003.  
Forearm flexion is not limited to 90 degrees to warrant a 20 
percent rating pursuant to Diagnostic Code 5206.  Forearm 
extension is not limited to 75 degrees to warrant a 20 
percent rating pursuant to Diagnostic Code 5207.  Forearm 
flexion is not limited to 100 degrees with extension limited 
to 45 degrees to warrant a 20 percent rating pursuant to 
Diagnostic Code 5208.

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of increase, and it must be denied.

C.   Hypertension

In his August 2003 NOD and his September 2004 substantive 
appeal, the veteran contends that his service-connected 
hypertension warrants an initial compensable rating because 
he was taking medication to control it.
 
The veteran's hypertension has been evaluated as 
noncompensable under Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Diagnostic Code 7101 provides for a 10 
percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).

During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52,457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  However, this change is applicable only for claims 
filed on or after the effective date of the final rule-
October 6, 2006.  (The veteran's claim was filed earlier.)

The medical evidence demonstrates that it is necessary for 
the veteran to maintain continuous medication to control his 
hypertension.  However, the veteran's blood pressure readings 
of record do not support a compensable rating for his 
service-connected hypertension.

At the January 2003 VA examination, the veteran reported that 
his blood pressure stayed on the high side of normal, but 
that he had never taken any medication for it.   The VA 
examiner in January 2003 noted that, during March 2000, the 
veteran had a diagnosis of hypertension controlled with diet.  
At the January 2003 examination the veteran's blood pressure 
was 146/88 sitting, 144/72 lying down, and 152/82 standing.  
The examiner diagnosed the veteran with unmedicated 
hypertension, noting that he needed to follow-up.  
Subsequently, the veteran did begin taking medication for his 
hypertension.  Treatment reports from Ireland Army Community 
Hospital show that in May 2004 his blood pressure was 131/73; 
in September 2004 it was 145/82; and in March 2006 it was 
153/85.  

The veteran's recorded blood pressure readings have never 
approached the levels necessary to warrant any rating higher 
than the initial noncompensable evaluation. The veteran's 
diastolic pressure has not been predominantly 100 or more and 
his systolic pressure has not been predominantly 160 or more.  
As noted above, those levels must be shown in order to 
warrant a higher rating.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  The alternative criteria for a 10 percent rating 
are also not met.  Even though since 2003 the veteran's 
hypertension has required continuous medication for control, 
a history of diastolic pressure predominantly 100 or more has 
not been shown by the evidence.  In fact, the blood pressure 
readings in January 2003, which were taken prior to the 
veteran's use of medication, were 146/88 sitting, 144/72 
lying down, and 152/82 standing.  Consequently, a compensable 
initial rating for hypertension is not warranted.

III. Conclusion

In evaluating the claims for higher initial ratings, the 
Board has specifically considered whether the veteran is 
entitled to a "staged rating."  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, 
however, that in none of the service-connected disabilities 
under consideration have the criteria for a higher rating 
been met since the time that the veteran was awarded service 
connection.  The veteran has not claimed that his 
disabilities have increased in their severity, only that they 
were more severely disabling than rated by the RO.  A "staged 
rating" is not warranted in any of the increase issues 
decided herein.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's service-connected scar, right and 
left elbows with bone spurs, and hypertension reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

While it is apparent that the veteran believes that his scar, 
right and left elbows, and hypertension are more severely 
disabling than they were initially rated, a lay person is not 
competent to provide a probative opinion on the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

For all the foregoing reasons, the Board finds that the 
claims for higher initial ratings for a residual scar on the 
left chest, right and left elbows with bone spurs, and 
hypertension must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims for higher initial 
ratings, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

An initial rating in excess of 10 percent for residual scar, 
status post pneumothorax and anterolateral thoracotomy, is 
denied.

An initial rating in excess of 10 percent for left elbow 
injury with bone spur is denied.

An initial rating in excess of 10 percent for right elbow 
injury with bone spur is denied.

An initial compensable rating for hypertension is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


